Citation Nr: 0434074	
Decision Date: 12/28/04    Archive Date: 01/05/05

DOCKET NO.  03-15 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for posttraumatic 
stress disorder (PTSD).

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a right knee 
disorder.

3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for foot fungus.

4.  Entitlement to an initial compensable evaluation for 
hammer toes.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel


INTRODUCTION

The veteran served on active duty from October 1966 to 
October 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Washington, D.C., (RO) which denied the benefits sought on 
appeal.

The issue of entitlement to an initial compensable evaluation 
for hammertoes is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's original claim for service connection for 
PTSD was denied by a RO decision dated in April 1997; the 
veteran was notified of that determination and of his 
appellate rights, but he did not initiate an appeal.

2.  The evidence associated with the claims file subsequent 
to the April 1997 RO decision does not tend to establish any 
material fact which was not already of record at the time of 
the April 1997 rating decision, and is not so significant 
that it must be considered in order to fairly decide the 
merits of the claim for service connection for PTSD.

3.  The veteran's original claim for service connection for a 
right knee disability was denied by a RO decision dated in 
April 1997; the veteran was notified of that determination 
and of his appellate rights, but he did not initiate an 
appeal.

4.  The evidence associated with the claims file subsequent 
to the April 1997 RO decision does not tend to establish any 
material fact which was not already of record at the time of 
the April 1997 rating decision, and is not so significant 
that it must be considered in order to fairly decide the 
merits of the claim for service connection for a right knee 
disability.

5.  The veteran's original claim for service connection for 
foot fungus was denied by a RO decision dated in September 
2000; the veteran was notified of that determination and of 
his appellate rights, but he did not initiate an appeal.

6.  The evidence associated with the claims file subsequent 
to the September 2000 RO decision does not tend to establish 
any material fact which was not already of record at the time 
of the September 2000 rating decision, and is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim for service connection for 
foot fungus.


CONCLUSIONS OF LAW

1.  The RO's April 1997 decision denying entitlement to 
service connection for PTSD is final.  38 U.S.C.A. § 7105 
(West 2003). 

2.  The additional evidence presented since the April 1997 
rating decision is not new and material, and the claim for 
service connection for PTSD has not been reopened.  38 
U.S.C.A. § 5108 (West 2003); 38 C.F.R. § 3.156 (2004).

3.  The RO's April 1997 decision denying entitlement to 
service connection for a right knee disability is final.  38 
U.S.C.A. § 7105 (West 2003). 

4.  The additional evidence presented since the April 1997 
rating decision is not new and material, and the claim for 
service connection for a right knee disability has not been 
reopened.  38 U.S.C.A. § 5108 (West 2003); 38 C.F.R. § 3.156 
(2004).

5.  The RO's September 2000 decision denying entitlement to 
service connection for foot fungus is final.  38 U.S.C.A. § 
7105 (West 2003). 

6.  The additional evidence presented since the September 
2000 rating decision is not new and material, and the claim 
for service connection for foot fungus has not been reopened.  
38 U.S.C.A. § 5108 (West 2003); 38 C.F.R. § 3.156 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Compliance with the Veterans Claims Assistance Act of 
2000 (VCAA)

On November 9, 2000, the VCAA was enacted. Pub. L. No. 106-
475, 114 Stat. 2096 (2000); see 38 U.S.C.A. §§ 5103, 5103A 
(West 2002).  Among other things, the VCAA amended 38 
U.S.C.A. § 5103 to clarify VA's duty to notify claimants and 
their representatives of any information that is necessary to 
substantiate the claim for benefits.  The VCAA also created 
38 U.S.C.A. § 5103A, which codifies VA's duty to assist, and 
essentially states that VA will make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Implementing regulations for the VCAA 
were subsequently enacted, which were also made effective 
November 9, 2000, for the most part. 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.159).  The 
intended effect of the implementing regulations was to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and scope of assistance VA will 
provide to claimants who file a claim for benefits.  66 Fed. 
Reg. 45,620 (Aug. 29, 2001).  Both the VCAA and the 
implementing regulations are applicable in the present case, 
and will be collectively referred to as "the VCAA."

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 and 38 CFR 3.159(b)(1) (2003).  

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. 
§ 5103 and 38 CFR 3.159(b)(1) (2003).

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 and 38 CFR 3.159(b)(1) (2003).

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 and 38 CFR 3.159(b)(1) (2003).

By a letter dated August 2003, the RO notified the appellant 
of the information and evidence not of record that is needed, 
the information and evidence that the VA will seek to 
provide, the information and evidence the appellant must 
provide, and requested any additional evidence the appellant 
has that pertains to the claims.  38 U.S.C.A. § 5103 and 38 
CFR 3.159(b)(1) (2003); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

In view of the procedures that have been undertaken in this 
claim, further development is not needed to comply with VCAA.  
The appellant has been informed of the information and 
evidence needed to substantiate his claims for whether new 
and material evidence had been submitted to reopen claims for 
service connection for PTSD, a right knee disability, foot 
fungus and entitlement to an initial compensable evaluation 
for hammertoes.  He has been made aware of how VA would 
assist him in obtaining evidence and information.  He has not 
identified any additional, relevant evidence that has not 
been requested or obtained.  Assistance shall also include 
providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on the claims.  38 U.S.C.A. § 5103A(d) (West 
2002); 38 C.F.R. § 3.159(c)(4) (2003).  The August 2003 
letter indicated that to qualify as new, the evidence must be 
submitted to VA for the first time; in order to be considered 
material evidence, the additional information must relate to 
an unestablished fact necessary to substantiate your claim.  

New and material evidence was described as evidence that must 
raise a reasonable possibility, that when considered with all 
the evidence of record (both new and old) that the conclusion 
would change.  The evidence cannot simply be redundant 
(repetitive) or cumulative of that which was used previously 
to decide the claims.  The veteran was informed to send any 
additional evidence for the claims at issue and to furnish 
the name and address of any doctors and/or hospitals 
providing treatment, state condition(s) treated, and the 
date(s) of treatment.  He was informed to also complete and 
return an enclosed VA Form 21-4142, Authorization for Release 
of Information, to authorize release of treatment records.

The veteran was informed that he had up to one year from the 
date of the letter to submit information.  The veteran was 
told that a VA Form 646, Statement of Accredited 
Representative In Appealed Case, was received in August 2003.

It was noted that VA was responsible for getting relevant 
records from any Federal agency; this may include medical 
records from the military, from VA hospitals (including 
private facilities where VA authorized treatment), or from 
the Social Security Administration.

In addition, it was indicated that on the veteran's behalf, 
VA would make reasonable efforts to get relevant records not 
held by Federal agencies, which may include records from 
State or local governments, private doctors and hospitals, or 
current or former employers.

For the aforementioned reasons, there is no reasonable 
possibility that further assistance would aid in the 
substantiation of the claims.

II.  New and material evidence

The amended definition of new and material evidence, codified 
at 38 C.F.R. § 3.156(a), applies only to claims to reopen a 
finally decided claim received on or after August 29, 2001.  
66 Fed. Reg. 45,620, 45,629.  It applies to the veteran's 
claim as he filed his claim in November 2001.

Under 38 C.F.R. § 3.156 (a) (2004), a claimant may reopen a 
finally adjudicated claim by submitting new and material 
evidence.  New evidence means existing evidence not 
previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.

The United States Court of Appeals for Veterans Claims 
(Court) has held that the Board is required to review all of 
the evidence submitted by a claimant since the last final 
disallowance of a claim on any basis.  Evans v. Brown, 9 Vet. 
App. 273, 285 (1996).

In addition, for the purpose of determining whether a case 
should be reopened, the credibility of the evidence added to 
the record is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

By decision dated September 2000, the RO determined that the 
veteran had not submitted new and material evidence in order 
to reopen his claims of service connection for PTSD, a right 
knee disability, and foot fungus.  Under applicable law and 
VA regulations, that decision is final, and the veteran's 
claims may not be reopened and reviewed unless new and 
material evidence is submitted by or on behalf of the 
veteran.  38 U.S.C.A. §§ 5108, 7104; 38 C.F.R. §§ 3.104 (a), 
3.156 (2004).

A.  PTSD

Service connection for PTSD was considered in a VA rating 
decision dated in April 1997.  The veteran was denied service 
connection.  The veteran was notified of the decision and of 
his appellate rights, but he did not appeal.  The last final 
denial of the claim was a September 2000 RO decision, which 
found that new and material evidence had not been submitted 
to reopen the claim for service connection for PTSD.

The evidence of record at the time of the April 1997 RO 
decision consisted of the following:

Service medical records, which were negative for complaints, 
treatment, or diagnosis of PTSD.

At his May 1997 VA examination, the veteran reported serving 
in Germany and was not in combat.  He reported witnessing a 
very traumatic incident when his unit was on riot drill.  He 
indicated that some of the men impersonated a person rioting 
and others would suppress the riot.  The veteran indicated 
that during the drill a friend of his impersonated a rioter 
all too vigorously and was stabbed with a bayonet by another 
member of the unit.  He reported he was right there and 
witnessed the incident.  The veteran reported some additional 
psychiatric problems, which had plagued him through the 
years.  He stated the depression was chronic and that he 
often had suicidal ideation but never made an attempt.  He 
reported having cocaine and opiate dependence for many years.  
It was noted that the veteran was admitted to the Washington 
VAMC psychiatry unit 4 times in 1996 for depression and 
substance abuse, basically cocaine and opiate dependence.  
The veteran indicated that the depression was chronic and was 
unresponsive to any treatments.  He indicated he had never 
had any medications or outpatient treatment.  

The veteran indicated that he did not have flashbacks or 
nightmares of the traumatic event.  The Axis I diagnosis was 
substance abuse mood disorder, cocaine and opiate dependence, 
currently in remission.  The examiner noted that although the 
veteran witnessed a traumatic event in the service, he did 
not think the veteran met the criteria for PTSD.  It was 
noted that the veteran had some depression and a temper but 
he did not have a pattern of recurrent intrusive memories of 
the incident and he did not have the typical personality 
changes of PTSD including isolating himself and difficulty in 
discussing the incident.  The examiner noted that the 
veteran's major psychiatric problem had been drug dependence 
and has had substance-induced mood disorder for many years.  

Evidence received after the April 1997 rating decision 
includes:

Military personnel records show that the veteran's only 
foreign service was in Germany.

A statement from the veteran dated in July 1997 indicated 
that in May 1967 while serving in Berlin, Germany he 
participated in a riot control exercise.  He indicated that 
one of the soldiers acting as a rioter smacked another 
soldier with a wet mop and the soldier he struck chased him 
down and stabbed him to death with his bayonet.  The veteran 
indicated that the event caused him to have night sweats, 
nightmares, and flashbacks.  The veteran reported that while 
in Germany he was sent to the field on alert status during a 
large snowstorm for several weeks and while there was 
assigned to range patrol with live ammunition being fired.  
He indicated that he was dropped off at a road miles from the 
exercise and two days later after being forgotten about was 
picked up almost frozen.  He reported still dreaming of those 
two days.  In December 1968, the veteran indicated that he 
attended a Christmas basketball tournament held in Wiesbaden, 
Germany.  He reported that in flight to the location the 
rudders on the wings of the old prop plane jammed and was 
unable to land and had to wait several hours while in flight 
in order to be rescued.  He indicated that he did not know if 
he would live or die.

VA hospital records show that the veteran was admitted in 
April 1998 to August 1998 with a history of heroin abuse and 
substance abuse induced depression.  

January 1999 VA progress notes indicate that the veteran was 
hospitalized with a diagnosis of depression/heroin abuse.  It 
was noted that the veteran had multiple admissions related to 
the same.  It was noted that the veteran was given methadone 
for treatment.

At his September 2004 Board Central Office hearing, the 
veteran testified to several stressor events while stationed 
in Germany.  He indicated that on a flight to Wiesbaden, 
Germany the prop plane's rudders jammed and they could not 
land and had to circle for hours over the airport and finally 
the pilot was able to get the plane under control to land.  
The veteran testified that he believed he was going to die.  
The veteran indicated that the next incident occurred when he 
was on a riot patrol maneuver and was out practicing against 
rioters and one of the fellow aggressors slapped one of the 
guys in the face with a mop and the guy charged the veteran 
and stabbed him with a bayonet, which upset him quite a bit.  
Later it was indicated that a fellow soldier was stabbed with 
the bayonet and not the veteran.  The veteran indicated that 
the soldier died from his wounds.  The veteran indicated that 
it made him feel that in Germany anything could happen to him 
and felt threatened all the time.  The veteran also felt 
threatened because they were close to the Communist sector.  
The veteran testified that he pulled guard duty at Spandau 
prison where Rudolf Hess was a prisoner.  The veteran 
described another incident in which he was on a rifle range 
maneuver and was posted as a sentry and it snowed two feet 
and he was left out there for two days.  He indicated that 
they went out to pick up the sentries and they forgot to pick 
him up.  The veteran stated that he thought he was about to 
freeze to death in the woods.  

The veteran testified that he had been seeing a private 
psychologist twice a week, but this psychologist did not 
indicate that his problem was due to PTSD.

Analysis

The deficiency in the case in 1997 and 2000, as well as now, 
results from the absence of medical evidence pertaining to a 
diagnosis of PTSD.  The veteran has merely added redundant 
evidence pertaining to treatment that he received for his 
substance abuse and other unrelated complaints.  Because the 
evidence added to the record is cumulative and redundant, the 
evidence cannot meet the test for new evidence as defined in 
38 C.F.R. § 3.156, and no further analysis is required with 
respect to the question of whether the additional evidence is 
"material."  Smith v. West, 12 Vet. App. 312, 315 (1999).  In 
absence of new evidence, the request to reopen the claim of 
service connection for PTSD falls short of the standard 
established in 38 C.F.R. § 3.156.  Accordingly, the request 
to reopen the claim must be denied.

B.  Right knee disability

Service connection for a right knee disability was considered 
in a VA rating decision dated in April 1997.  The veteran was 
denied service connection.  The veteran was notified of the 
decision and of his appellate rights, but he did not appeal.  
The last final denial of the claim was a September 2000 RO 
decision, which found that new and material evidence had not 
been submitted to reopen the claim for service connection for 
a right knee disability.

The evidence of record at the time of the April 1997 RO 
decision consisted of the following:

Service medical records were negative for complaints, 
treatment, or diagnosis of a right knee disability.

VA examination dated March 1997 diagnosed degenerative joint 
disease of the right knee joint.  The examiner noted that the 
veteran's claim's file was examined and there was no evidence 
of documentation of right knee problems.  It was noted that 
instead, the veteran had been treated for left knee and 
subpatellar bursitis.  

Evidence received after the April 1997 rating decision 
includes:

Military personnel records.  

At his September 2004 Board Central Office hearing, the 
veteran testified that he hurt his right knee at Fort Riley, 
Kansas in basic training.  He indicated he went to the 
dispensary a couple of times and was diagnosed with bursitis 
in the right knee as well as in the left knee.  He stated 
that he was given heat packs.  The veteran indicated that he 
did not seek treatment for his right knee until 1998 at the 
VA.  

Analysis

The deficiency in the case in 1997 and 2000, as well as now, 
results from the absence of medical evidence pertaining to 
whether any current right knee disability is the result of a 
disease or injury that either began in or was aggravated by 
active military service.  The veteran has merely added 
redundant evidence pertaining to treatment that he received 
for his depression/substance abuse, hammertoes, right ankle, 
and other unrelated complaints.  Because the evidence added 
to the record is cumulative and redundant, the evidence 
cannot meet the test for new evidence as defined in 38 C.F.R. 
§ 3.156, and no further analysis is required with respect to 
the question of whether the additional evidence is 
"material."  Smith, 12 Vet. App. at 315.  In absence of new 
evidence, the request to reopen the claim of service 
connection for a right knee disability falls short of the 
standard established in 38 C.F.R. § 3.156.  Accordingly, the 
request to reopen the claim must be denied.

C.  Foot Fungus

Service connection for foot fungus was considered in a VA 
rating decision dated in September 2000.  The veteran was 
denied service connection.  The veteran was notified of the 
decision and of his appellate rights, but he did not appeal.  

The evidence of record at the time of the September 2000 RO 
decision consisted of the following:

Service medical records show that the veteran was seen in 
October 1966 with complaints of calluses and tenderness over 
the right Achilles tendon.  In October 1967, the veteran 
complained of athlete's foot, which he had for about 5 days.  
He indicated he had been using foot powder but did no good.  
The veteran was given Desenex foot powder and ointment.  In 
November 1967, the veteran was seen for complaints of 
soreness between his second and third toes of the left foot.  
It was noted that the veteran had a blister that broke.  The 
veteran was given foot powder.  In 1968, the veteran was seen 
with complaints of his toes growing down which bothered him 
while walking or running.  The veteran also complained of 
athlete's foot and calluses.  

The veteran's separation examination dated in August 1969 
showed normal clinical evaluation of the feet.

At his March 1997 VA examination, the veteran complained of 
calluses on his right big toe and also calluses on the tips 
of the second and third toes on the right and third toe on 
the left.  Examination of the feet showed bilateral hallux 
valgus deformity.  There was a plantar wart under the first 
metatarsal head of the right foot.  The veteran also had 
calluses on the medial aspects of both big toes and tips of 
the second and third toes on the right and the tip of the 
third toe on the left.  It was noted that the veteran also 
had hammertoes of the second and third toes bilaterally.  
Arches were described as normal and there was marked 
tenderness on pressure over the plantar wart on the right.

Military personnel records.

A nursing note dated in April 1998 indicated that the veteran 
reported having foot problems and experienced intermittent 
claudications.

Evidence received after the September 2000 rating decision 
includes:

VA outpatient treatment records dated September 2001 to May 
2002 showed that the veteran complained of pain in his feet 
that occurred all day long.  He reported calluses that were 
previously debrided but indicated he still had pain.  He 
indicated that the pain was so bad it messed with his mind.  
The diagnoses was pes planus with hallux abducto valgus and 
equinus; tinea pedis.  A November 2001 note indicated that 
the veteran was seen for continued routine foot care of 
multiple foot pathologies.  In May 2002, the veteran was also 
diagnosed with multiple keratosis.

At his November 2002 VA examination, the veteran was 
diagnosed with bilateral painful keratosis; bilateral plantar 
fasciitis; hammertoes 2-5 bilaterally; metatarsalgia, second 
metatarsal bilaterally.  It was noted that the vascular 
status was within normal limits.  

VA outpatient treatment records dated May 2002 to May 2003 
show that the veteran was seen for severe pain in the right 
heel.  The assessment indicated right heel pain; suspect heel 
spur.  The veteran was also seen for painful corns and 
calluses with debridement of keraotic lesion without 
incident.  The veteran was to use pumice stone.  

At his September 2004 Board Central Office hearing, the 
veteran testified that he first had foot fungus after taking 
showers in the military latrines.  He indicated he was first 
treated at Fort Riley, Kansas in 1967 and 1968.  He stated 
that he was treated for athlete's foot in Germany before he 
went to Fort Riley.  The veteran testified that he continued 
to seek treatment for his foot fungus while in Germany and 
when he returned to Fort Riley.  He indicated that the 
antifungal cream never cleared the foot fungus.  The veteran 
stated that he first sought treatment for foot fungus after 
service at the VA in 1998.  

Analysis

The deficiency in the case in 2000, as well as now, results 
from the absence of medical evidence pertaining to whether 
any current foot fungus disability is connected to any 
incident of service.  The veteran has merely added redundant 
evidence pertaining to the treatment of various foot 
conditions as well as his service connected foot 
disabilities.  Because the evidence added to the record is 
cumulative and redundant, the evidence cannot meet the test 
for new evidence as defined in 38 C.F.R. § 3.156, and no 
further analysis is required with respect to the question of 
whether the additional evidence is "material."  Smith, 12 
Vet. App. at 315.  In the absence of new evidence, the 
request to reopen the claim of service connection for a foot 
fungus disability falls short of the standard established in 
38 C.F.R. § 3.156. Accordingly, the request to reopen the 
claim must be denied.




ORDER

Since new and material evidence has not been submitted to 
reopen a claim for service connection for PTSD, the appeal is 
denied.

Since new and material evidence has not been submitted to 
reopen a claim for service connection for a right knee 
disability, the appeal is denied.

Since new and material evidence has not been submitted to 
reopen a claim for service connection for a foot fungus 
disability, the appeal is denied.


REMAND

?	A remand is necessary in this case so that the veteran 
can be scheduled for a VA examination to ascertain the 
severity of his hammertoes disability.

In a RO letter dated August 2003, the veteran was informed 
that a VA examination would be scheduled to determine the 
current disabling effects of his hammertoes.  He was informed 
that he would be apprised of the time and place to report.  
The veteran was scheduled for a VA examination in September 
2003 but failed to report.  In a VA Form 21-4138 (Statement 
in Support of Claim) the veteran indicated that he did not 
received the letter dated in August 2003 because it was sent 
to the wrong apartment number.

At his September 2004 Board Central Office hearing, the 
veteran testified that he was unaware of the scheduled VA 
examination for his feet.  He indicated that the only way he 
found out that he had an appointment was when he attended one 
of his medical appointments and was told that he missed a 
scheduled VA examination.  He testified that he asked to be 
rescheduled but never received any information.

Based on the foregoing, and in order to fully and fairly 
adjudicate the veteran's claim in this case, the appeal is 
REMANDED to the RO for the following actions:

1.  The veteran should be scheduled for a 
VA examination to ascertain the severity 
of his service-connected hammertoes.  It 
is imperative that the claims file be 
made available to the examiner for review 
in connection with the examination, and 
all indicated special studies and tests 
should be accomplished.  The report of 
examination must include responses to 
each of the following items:

          A.  Does the veteran have 
bilateral hammer toes, which involve all 
toes, unilateral without claw foot?

          C.  Is the veteran's bilateral 
hammertoes characterized as moderate, 
moderately severe, or severe?

2.  The RO must ensure that all 
provisions of VCAA are properly applied 
in the development of the appellant's 
claim.

3.  After undertaking any other 
development deemed appropriate, the RO 
must readjudicate the issue on appeal, 
taking into account the entire record.  
If the benefit sought is not granted, the 
veteran and his representative should be 
furnished with a Supplemental Statement 
of the Case and afforded an opportunity 
to respond before the record is returned 
to the Board for further review.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted. 
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	G. H. SHUFELT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



